DETAILED ACTION
This office action is in response to the amendment filed on May 23, 2022. Claims 1-8 have been cancelled and new claim 9 remains pending and has been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Next Steps
Since, this application has been Finally rejected, applicant has THREE months from the mailing date of this office action to file a response. Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication. If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133). Various responses include; filing under AFCP 2.0, filing a CIP (continuation in part) or filing an RCE (request for continued examination). Any of these responses must correct the Drawings issues (see page 3 below), the informalities (see section 6 on page 4 below) and the indefinite issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (see pages 4-6 below).  
Drawings
The drawings are objected to because;
Claim 9 discloses (see page 5); a first retainer (45a) and a PLBA band (52), however, Figures 1, 4, 13 and 14 all show that element (45a) is the same as element (52).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40a" and "51" have both been used to designate the same element (See Figures 1 and 2).   

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9, is objected to because of the following informalities:  
On page 3, in line 11 of claim 9 the application includes the following portion “(which connects the first and second plies to each other)” contained within parenthesis, which is inappropriate. The examiner believes that the parenthesis should be deleted. Appropriate correction is required.
Claim 9, is also objected to because they include reference characters (see page 4, Lines 3 and 4 referring to signs 61-64 and 61-69) which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, is Finally rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claim may be written as one long paragraph or from multiple paragraphs as long as it is written in one sentence form. 
Claim 9, discloses; “Rearward plies (23a & 23b) and frontward plies (24a & 24b) distinguishable from each other by being part of either the first ply (20) or second ply (21)…” However, it is unclear how ply (23a) is part of second ply (21), since the claim discloses “either” of the first ply or the second ply. Figure 2 clearly shows that ply (23a) is part of first ply (20). In other words, since ply (23a) is spaced from second ply (21), how is it part of the second ply? The examiner believes that the applicant should correct this limitation by clarifying where ply (23a) is formed. 
Claim 9, discloses; “Rearward plies (23a & 23b) and frontward plies (24a & 24b) distinguishable from each other by being part of either the first ply (20) or second ply (21)…” However, it is unclear how ply (23b) is part of first ply (20), since the claim discloses “either” of the first ply or the second ply. Figure 2 clearly shows that ply (23b) is part of second ply (21). In other words, since ply (23b) is spaced from first ply (20), how is it part of the first ply? The examiner believes that the applicant should correct this limitation by clarifying where ply (23b) is formed. 
Claim 9, discloses; “Rearward plies (23a & 23b) and frontward plies (24a & 24b) distinguishable from each other by being part of either the first ply (20) or second ply (21)…” However, it is unclear how ply (24a) is part of second ply (21), since the claim discloses “either” of the first ply or the second ply. Figure 2 clearly shows that ply (24a) is part of first ply (20). In other words, since ply (24a) is spaced from second ply (21), how is it part of the second ply? The examiner believes that the applicant should correct this limitation by clarifying where ply (24a) is formed. 
Claim 9 discloses (see page 5); a first retainer (45a) and a PLBA band (52). However, it is unclear if two different elements form the first retainer or if there are two separate elements that form different elements. In other words, is the first retainer (45a) the same element as the band (52)? 
Claim 9 discloses (see page 5); a first receiver (40a) and a PLBA receiver (51). However, it is unclear if the first receiver (40a) and the PLBA receiver (51) are separate elements or if they are the same element. In other words, since the drawings show that (40a) refers to the same element as (51, see Figures 1 and 2), it is unclear how many elements are actually being claimed. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swiercyynski (D368631). Swiercyynski shows a pliers tool (Figures 1-5) comprising: a hosting pliers (see figure below) that is arranged to attach to and manipulate a principal use pliers (see figure below and note that any type of principal use tool could be attached to the hosting pliers, especially since the principal use tool is not part of the current invention but merely attaches to the current invention), the hosting pliers having a first receiver (see figure below) connected to or as part of a first ply (see figure below), the first receiver being configured to receive a handle (see figure below) of a principal use pliers (see figure below) to a ply (i.e. the first ply) of the hosting pliers (see figure below) and shows that the hosting pliers further comprises: a second ply (see figure below) hingedly or otherwise movably connected (with pivot) to the first ply (see figure below), and a second receiver (see figure below) connected to or as part of the second ply, the second receiver being configured to receive another handle of a principal use pliers (see figure below) to a ply assembly (i.e. the second ply) of the hosting pliers (see figure below).
[AltContent: textbox (First ply)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hosting pliers)][AltContent: ][AltContent: textbox (Principal use pliers which could be any type of principal use tool)][AltContent: arrow][AltContent: textbox (A handle of the principal use pliers/any type of principal use tool)][AltContent: textbox (First receiver)]
    PNG
    media_image1.png
    481
    655
    media_image1.png
    Greyscale



[AltContent: textbox (First ply)]
[AltContent: arrow][AltContent: textbox (Another handle of the principal use pliers/any type of principal use tool)][AltContent: textbox (Hinge/pivot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second receiver)][AltContent: textbox (Second ply)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    481
    655
    media_image1.png
    Greyscale







Hudnall (2654280). Hudnall discloses a pressure loading box assembly (PLBA, see figure below) having PLBA spring (9, see Figure 4) or other pressure-exerting means, PLBA receiver (10), and a PLBA band (12) as a retainer (12 because it retains handle [6] therein, see Figures 1 and 2), wherein this specific arrangement of moving and non-moving parts enable PLBA receiver (10) and PLBA band (12) to be forcefully guided towards each other (by turning element 13, see Figures 2 and 3 and Column 1, Lines 52-54 and Column 2, Lines 30-37) such that their construction may result in a movement-compensating vice for a prominent protrusion such as a handle (at 5 and/or 6) of a principal use pliers (see Column 1, Lines 1-6).
[AltContent: textbox (Box assembly)][AltContent: ]
    PNG
    media_image2.png
    237
    173
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant added new claim 9. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723